#        Case 2:18-cv-14371-RLR Document 62 Entered on FLSD Docket 08/20/2019 Page 1 of 7

     Fwd:Note 2

     From: I
           cytpc@aol.com                                                                               FILED BY                  D.C,
             garantsoffice@yahoo.com
     Date: M onday,August12,2019,12:34 PM EDT                                                                Atls 22 2219
                                                                                                             ctkîltlllîlt  lm
                                                                                                           S.D.OFFLA.-FTLPIERCE
    Sentfrom AOL Mobile Mail
    Getthe new AOLapp:mail.mobile.aol.com
                                                                                                                 / /#Je/
    From:Icytpc<lcytpc@aol.com>
    Date:Thursday,August8,2019
    Subject:Note2
    To:l
       cytpc<lcytpc@aol.coml
    To
    Clerkofthe Coud
    United States DistrictCourt
    Southem Di strictofFlorida
    Alto LeeAdams SrUni   ted States Courthouse
    101 S US Highway 1
    FortPi erce,Flori
                    da 34950
    From
    Lucille M Turner
    2360 N Curran Rd/M65
    Curran MI48728
    Iam sending documentation regards my 2013 Chevrol  etEquinoxwhich Ipurchased in early 2013. Ihave been a IoyalGM customeras
    multiple family mem bers have worked forthe company.
    In shortthe vehicle had an ongoing issue wi
                                              th oilloss.Eventuall
                                                                 y atabout135000 m il
                                                                                    es the engine was ruined when i
                                                                                                                  tIostaIIoiIwhile
    dri
      vi
       ng.DespitehavingservicerecordsIwastoldthatbasicallyldidnotputoiIonthecartincorrect)causingtheenginefailure.
    Asthevehiclewasjustbeyondthe 120000milewarranteeIrepl aced theengineoutofpocket.
    The enginewas replaced with an engine thathad about22000 mil   es on itbya reputable shop.
    Justoverthe 1 yearwarantee atthatengine al  so Iostalloi1and needed to be replaced. W hen W ilkonsonsexamined i
                                                                                                                  tthere was
    plugging in a val
                    ve causing a seriesofbreakdowns Ieading to oiIIoss and engine failure.
    Atthatpointldid nothave any more money to replace the engine again. Ihad alreadytaken outand maxed outthree differentcredit
    cards to be ableto payforthe priorengine and repl
                                                    acementand repairs Iwas stillpaying on those creditcards. AtthatpointIdecided to
    have the bank repossess vehicle and then payoffthe balance thatwasowed once they resold it. l'm currently stillpaying offthe balance
    ofthevehiclewhichwasroughly$7,600.IfeelthatIam owedcompensationdespitethefactthatthevehiclewasslightlyoverthe
    120,000 mile restrictionon the Iawsuitbecause the originalengine clearly fai
                                                                               led due to the i
                                                                                              ssue thatGM knew about.asdid the
    replacementengine.ldi    d callthe deal
                                          ership who told me Icould have ittowed there butifthe issue was due to neglectas wellasthe
    vehicle being overthe mileage warantee itwould be an outofpicketrepair.
    lthinklam duecompensationfortheapproxi       mately$4000thatcostmeoveraIItohavethecarrepaired severaltimes, towing and then
    eventually having the engine replaced in additi
                                                  on Iwould expectto be com pensated forbalance on the vehicle thatlhave been paying
    on since the vehi
                    cle died a second time.
    My creditwas severel  y alected due to having the vehicle reposessed GM can't5xthat.
    IntotalIam outabout$11000dollarsandseveralcredi
                                                  tscorepoints.
    Thisiswhyam filing anobjecti
                               onandfeelthatmy.Caseshouldbeincludedinthe suit
    Berman v GeneralMotors,LLC
    Case# 2:1&cv-14371.
    lncluded i
             s suppoding documentation from
    W ILKINSON'S Auto in Holly Ml
    and
    DURAND MOTOR SERVICE in Durand Ml.
            ould be my wi
                        tnesses as to the issues with the vehicl
                                                               e.
         .
               um sr

     360 N Curran Rd/M65
    Curran MI48728
    248 758 4816
    Icytpc@aol.com
        Case 2:18-cv-14371-RLR Document 62 Entered on FLSD Docket 08/20/2019 Page 2 of 7
                                                       W ilkinson MobileAuto RepairLLC
                                                       605 N Saginaw St                                                 INVOICE
                                                       Holly,Ml.48442                                                     21243
                                                       Phone:248-634-5730 Fax:248-856-1280                         Org. Est.# 038415
                                                                                       MICHIGAN REGISTRATION:                  F160713
                                                                                       Proposed completlon date:                1/4/2917
  INVOICE FROM HISTORY                                workcompletedDate:01/04/2017                    Printed date:          08/07/2019
  TURNER,LUCILLE                                                              2013 Chevrolet-Equinox LS -2.4L,ln-Line4(145CI)VINIK)
  4041 GRANGE HALL RD LOT 33                                                   Lic# : 87-K0459 -M I                Odometerln ; 109408
  Holly,MI 48442                                                                                                OdometerOut: 109422
  CeII:248-758-4816                                                           VlN # : ZGNALBEK; D6194127
  CustID : 6019
  *    @'      . *               .'                 #               '                  :@ #'      . .                                                   . ...
USED ENGINE 21K MILES 1YEAR                        1.
                                                    00      1230.00       1230.00 VEHICLE STARTED REW ING HIGH W HILE DRIVING              c.x
PARTS
   LKQAND LABOR WARRANW                                                           oN EXPRESSWAYAND LOST POW ER. CUSTOMER
                                                                                  wAs ABLE To LIMp VEHICLE TO THE GAS STATION
ENGINE <CORE>                                      1.00         0.00         0.00 oFFTHE NEAREST EXIT. CHECKANDADVISE
     LKQ                                                                            CHECKED OILAND THERE WAS NONE ON THE DIPSTICK
ENGINE OILO EXOSAPPROVED>                          5.
                                                    00          3.
                                                                 43         17.15 ADDED 4 QUARTS OFOILAND IT IS STILL 1QUART LOW .
    5W -30SYN BLEND                                                                 FOUND REAR MAIN SEAL I  S LEAKING BADLYAND ENGINE RAN
OIL FILTER                                                                         T0O LONG W ITH NO Ol  L IN l
                                                                                                              T,RECOMMEND TO REPLACE
                                                   1.
                                                    00          6.95         6.95  ExojxE.
      R84082MP                                                                    ENGINEASSEMBLY (COMPLETE)-DIAGNOSE,                  1,162.50
ANTIFREEZE/UNIVERS                                 1.00       16.95         16.95 Remove& Replace -In-Line4,FW D w/o Cal
                                                                                                                       iforni
                                                                                                                            a
   ANTIFREEZE/UNI
                VERS                                                               Emissi
                                                                                        ons-Ilncl
                                                                                                udes:R&ISubframe.
MI
 SCELLANEOUS GASKETS                               1.00      250.00       250.00 DOES NOTincludewheelalignmentl-Il ncludes:R&I
      MISC                                                                       EngineAssembly.TransferFueland El
                                                                                                                 ectrical
                                                                                 Assembliesand EngineM ounts.
AirFil
     ter                                           1.
                                                    00        38.29        38.29
    83727
SPARK PLUG ASM /SparkPlug                         4.00          9.63       38.
                                                                             52
    41-108
EngineCoolantThermostat-OE                         1.00       36.04        36.04
Exad Thermostat;Temperature: 180
Degrees,W ith SealIncluded
    48628
Shop Suppl
         ies                                                               39.73




YOU ARE ENTI    TLED BY LAW TO THE RETURN OFALLPARTS REPLACED EXCEPT THOSE W HICH ARE TOO HEAVY OR LARGE,AND
THOSE REQUIRED TO BE SENTBACK TO THE MANUFACTUER OR DISTRIBUTOR BECAUSE WARRANW W ORK ORAN EXCHANGE
AGREEMENT.YOU ARE ENTITLED TO INSPECT THE PARTS W HICH CANNOT BE RETURNED TO YOU.                           Labor:                                    1,162.50
Sa
 Ihve            Di scard            Si
                                      gnature                                                               parts:                                    1#673.63
   erebyauthorize theabove repairworktobe donealong with thenecessarymaterials, andherebygrantyouand/oryour S
employeepermissi ontooperatethecar ,truckorvehidehereindescribed onstreets,highwaysorelsewhereforthe         ublet:                                       0.Q0
purpose oftestingand/orinspedion.An express mechanic's Iienisherebyacknowledged on above car, truckorvehicleto
securetheamountofrepairsthereto.X                                                                                                 Sub:               2,836.13
 EstimatedInoreasedTot
                     al:$                                 Authorizedby:                          -CERTIFICATION -
 Mechanic'sName& MichigancertiscationNumber                                                 ALLREPAIRSANDRARTSLI
                                                                                                               STEDWERE           Tax:                  100.42
                                                                                            FURNISHED IN COMPLIANCEW ITH THE
 RepairsPerformedby:Wil
                      kinson,ChrisM186171:STOW E,CURTIS 1123865                              MI
                                                                                              CHIGANAUTOREPAIRACT(PA 300)         T@taI:            $2,936.55
                                                                                                ALLPART:ARENEW UNLEZ:             BajDue:               $0.0:
 (Paymenî -Cash-$900.00,Msa-$336.55,Mastercard-$1,000.00,Carcareone-$700.00)
e nW:KERN,TM CI                                                            Page 1of1                       Ce *t(o)2:59M%*-11R@p/rlnfm ele C- - ,LLC Inerœ .M94M
          Case 2:18-cv-14371-RLR Document 62 Entered on FLSD Docket 08/20/2019 Page 3 of 7
                                                              Durand M obilService Inc.
                                                                 8474 E.M-71                                                                     35973
                                                               Durand,M l. 48429
                                                    Phone:989-288-2826 Fax:989-288-7396                                                                     F137166
                                               W e appreciate you choosing us foryourauto care!                                            tom@durandmobil.com

 INVO ICE FRO M HISTO RY                                                W ork Completed Date :01/05/2018                          PrintDate : 08/12/2019
TURNER,LUCY                                                                      2013 Chevrolet-Equinox LS
4041Grange HallLot33                                                                    2.4L,In-l
                                                                                                -ine4(145CI)VIN(K),4-W heelABS
Holly,Ml 48442                                                                            Lic# : BXU987 -M I        OdometerIn : 133,965
Cell#1248-758-4816                                                                                                 Odom eterOut:
CustlD : 7796                                                                            VIN # : ZGNALBEK; D6194127
PartDescription lNumber                       QW          Sale              Ext LaborDescription                                                        Extended
AcDelcoOilFil
            ter                              1.00         7.99             7.99 DIAGNOSE & ADVISE                                           165.00
    PF457G                                                                      ****Symptom s:****
5W 30MobilClean5000                          5.00         4.69            23.45 Reduced engine powerIightcame on.Vehi    cle stalledoutherein
                                                                                parking Iot.Did nottry and restart.
    5W 30B                                                                        No oiIpressure. M ultipl
                                                                                                         e cam actuatorcodesforintake and
cleaning Solvent                             1.00         5.99             5.99 exhaust. No oiIon dipstick.O iIpurged outrearmain aIIover
    Bc                                                                            underneath the car.Tested PCV system frozen with ice causing
 sh                                                                               excessive pressure incrankcase.Cl  eared PCV system.Cleaned
    opSuppli es                                                            1.12 engine oiIfrom engine.Changed oil.Cleared codes.Testdrove to
                                                                                  inspectrearmain forI  eak.
                                                                                    HRECOMM END OIL CHANGE AGAIN IN 1,000 M ILESH
                                                                                   Environm entalFees/HazM at                                                   4.95




 fTechni
       cians:Johnson,JeffM180396)
   rg.Estimate      56.
                      66         evisions     0.00         urrentEstimate       56.65         Addi
                                                                                                 ti
                                                                                                  onal ost Revised sti
                                                                                                                     mate Labor:                             165.00
                                                                                                                          Pads:                               38.55


                                                                                                                                      Sub:                   203.55
                                                                                                                                      Tax:                     2.31
                                                                                                                                       azMat:                  4.95
                                                                                                                                      Total:                $210.81
IPayments-Mastercard-$210.81)                                                                                                         BalDue:                  0.00
                                                      Sam e fam ily owned and operated since 19761
 Iherebyauthorize the repairworkherein setforth to be done along withthe necessarymaterialandagree thatyouare notresponsibleforlossordamage to vehicle or
 afticlesIeftinvehiceleincaseoffire,theftoranyotherO usebeyondyourcontrol.Iherebygrantyouand/oryouremployeespermissiontooperatevehiclehereindescribed
 on streets,highwaysorelsewhere forthe purpose oftesting and/orinspection.An expressgarage keepers Iienisherebyacknowledgedto secure theamountorrepairs
 thereto.12months/12,
                    000mi
                        l
                        ewarranN.
 Repairswere properlyperformed >>>> Tom Janisse

 Wri
   ttenBy:Warner.Kim                              Page 1Of1                                     copyri
                                                                                                     ght(c)2019Mi
                                                                                                                tchellRepairl
                                                                                                                            nformat
                                                                                                                                  ionCompany,LLC Invstkpapexrs02151%5
              Case 2:18-cv-14371-RLR Document 62 Entered on FLSD Docket 08/20/2019 Page 4 of 7
                                                               Durand M obilService Inc.
                                                                       8474 E.M-71                                                                         36168
                                                                    Durand,M I. 48429
                                                         Phone:989-288-2826 Fax:989-288-7396
                                                                                                                                                                       F137166
                                                    W e appreciate you choosing us foryourauto care!                                                tom@durandmobilvcom
   INVO ICE FRO M HISTO RY                                                     W ork Com pleted Date :02/02/2018                           PrintDate : 08/12/2019
   TURNER,LUCY                                                                           2013 Chevrolet-Equinox LS
   4041Grange HallLot33
                                                                                              2.4L,In-Line4(145CI)VlN(K),4-W heelABS
   Holl
      y,MI 48442                                                                                 Lic # : BXU987 -MI          Odometerln 135,801
   Cell#1248-758-4816
                                                                                                                            Odom eterOut:
   CustID : 7796                                                                                 VIN # : ZG NALBEK; D6194127
 PartDescription INumber                          QW           Sale               Ext LaborDescription                                                             E
                                                                                                                                                                    xtended
 EngineVal
         ve CoverGasketSet                        1.00        58.24            58.24
    7550778R                                                                                Tow
                                                                                            2 Eo I N By BRow Ns (customeralreadypaid Brown's
                                                                                             2-18)
                                                                                             -

 Engine lntake Manifol
                     d Gasket                    4.00          6.48            25.92 DIAGNOSE & ADVISE                                                    n/c
      12628003                                                                       ****$ynlgtoqls:****
 lntakeseal                                      1.00                                oui  twhile driving.W as able to geti toffthe road. W illnotrestart.
                                                              10.
                                                                99             10.99 pcv Frozen and plugged
                                                                                                                   . Pur
                                                                                                                       ged aIloiIoutofengine upon
      12628001                                                                          arrival . See below padsandlaborforrepairs.
 AcDelcoOilFil ter                               1.00          9.99             9.99 VALVE     COVER    GASKET                                         135.00
     PF457GO                                                                         R&R INTAKE MANIFOLD GASKET                                        297.00
 5W 30 MobilClean 5000                           5.00          4.
                                                                69             23.45 LUBE,
                                                                                       Ch
                                                                                              O ILAND FILTER CHANGE                                      10.00
     5W 308                                                                                 ange oil,oiIfil
                                                                                                          ter,and lube vehicle i
                                                                                                                               fapplicable. Perform basic
 TUBE OIL LEVEL IND                                                                    safetycheck.Checkairfilterand breatherfil     ter. CheckaIlfluid
       ,                                         1.00        29.50             29.50 levels and tire pressures. *Additionaifeesmayincurforiuidsor
     12625480                                                                          filters thatneed to be 5IIed orreplaced. AIIperformed byASE
  ShopSupplies                                                                         c er ti
                                                                                             fi
                                                                                              ed  technicians
                                                                                4.74 EnvironmentalFees/HazMat.
                                                                                                                                                          9
                                                                                                                                                           .99




 ITechni
       cians;Johnson,JeffM180396I
    rg. stlmate          56.65       evi
                                       sions     0.00          urrent stimate       56.65          Additi
                                                                                                        onal ost Revi
                                                                                                                    sed stimate Labor:                              442
                                                                                                                                                                       .00

                                                                                                                                             Pads:                  162.83


                                                                                                                                            Sub:                    604.83
                                                                                                                                            Tax:                      9.77
                                                                                                                                             azMat:                   9.99
IPayments-Mastercard-$62459)     .
                                                                                                                                            To
                                                                                                                                            B tal:                 $624.59
                                                                                                                                             alDue:                     0.00
                                                         Sam efam ily owned and operated since 19761
 Iher
 adi cleb
       esyIef
           auttih
                norizetherepai  rworkhereinsetfofthtobedonealongwiththenecessarymaterialandagreethatyouarenotresponsiblefor(ossordamagetovehicleor
                  vehicle in case offre, theftorany othercause beyond yourcontrol. Iherebygrantyou and/oryouremployeespermission tooperate vehicle hereinde
 onstreets,highwaysorelsewhereforthepurposeoftestingand/orinspection.Anexpressgaragekeeperslienisherebyacknowsedgedtosecuretheamountorrescribed
 thereto.12 monthW12,000 mile warranty.                                                                                                                    pairs
 Repairswereproperlypedbrmed>>>>Tom Janisse

 Written8y:Mosier,Leah                             Page 1of1                                        c
                                                                                                     opyright(c)2019MitchellRepairlnformalionCompany,LLC l
                                                                                                                                                         nvst
                                                                                                                                                            kpaperHrs02151%5
              Case 2:18-cv-14371-RLR Document
            *>*                       W ilkinson 62M obi
                                                      Entered
                                                       le Autoon FLSD
                                                               Repai  Docket 08/20/2019 Page 5 of 7
                                                                    rLLC
                                      605 N Saginaw St                                      INVO ICE
                                      Holly,M I. 48442                                        24368
                                      Phone:248-634-5730 Fax:248-856-1280               Org.Est.# 042764
                                                                 MICHIGAN REGISTRATION:           F160713
    INVO ICE FRO M HISTO RY                                                                       Proposedcompletiondate:                                   2/5/2018
                                             w ork com pleted Date :02/07/2018
                                                         -     -       -       -   ..   .     .Printed date:
                                                                                                      .             08/13/2019
    TURNER,LUCILLE                                                        2013 Chevrolet-
    4041GRANGE HALLRD LOT 3                                                               Equinox LS -2.4L,In-Line4 (145Cl)VlN(K)
                                    3                                     Lic# : 87-K0459 -Ml              OdometerIn :110442
    Holly,MI 48442
    CeI
    C I: 248-758-4816                                                                       VIN # :ZGNALBEK; D6194127
     ustID :6019
    * .    :.      . #       .'              #           . a                        .   .* : -            4 *
  Shop Supplies                                                            7                                                   - .'.
                                                                           .   94 CHECK ENGINE NOISE
                                                                                                                                 53.90
                                                                                   FOUND MOTOR HAS BAD RO D BEARING AND REAR MAIN
                                                                                   SEALIS BLOW N OUT FROM PCV SYSTEM BEING PLUGGED
                                                                                  TOW ING                                       45.00
                                                                                   TOW ING
                                                                                  TOW ING FROM GRANGE HALLRD                      0.00




YOU ARE ENTI   TLED BY LAW TO THE RETURN OFALLPARTS REPLACED EXCEPTTHOSE W HICH ARE TOO HE
THOSE REQUIRED TO BE SENT BACK TO THE M                                                                      AW OR LARGE,AND
                                                ANUFACTUER OR DISTRIBUTO R BECAUSE W ARRANR W O RK OR AN EXCHANG E
AGREEMENT.YOUARE ENTI        TLED TO INSPECTTHE PARTS W HICH CANNOT BE RETURNED TO YO U
                                                                                                      .
Save            Discard          Signature                                                                  Labor:       53.90
 1herebyauthori
              zetheaboverepairworktobedonealongwiththenecessarymaterials,and hereby grantyou an&oryour      Pads:         7.94
empl
t    oyeepermissi
                on t
                   o oper
                        atethecar
                                ,truckorvehi
                                           cleher
                                                eindescr
                                                       ibedon st
                                                               reet
                                                                  s. highways orelsewhere forthe purpose of Sublet:      45.00
 esting anWori
             nspedi
                  ol Anexpressmechanic'
                                      s Ii
                                         en i
                                            s herebyacknowl
                                                          edged on abovecar,truckorvehicleto securethe
amountOfrepairsthereto.X
 E                                                                                                                                      sub:                 106.84
  stimatedlncreasedR tal:$                       Authori
                                                       zedby:                                  CERTIFICATION -
                                                                                                  -


       c'sName& MichiganCertificati
 Mechani                          onNumber                                              ALLREP
                                                                                        FURNI AIRSI
                                                                                             SHED AND PAR
                                                                                                  NCOMP  TS
                                                                                                        LI  LISTE
                                                                                                          ANCE   DTH
                                                                                                                WI WERE
                                                                                                                    THE                 YZXI                     0.48
 RepairsPerformed b#: HORTON,JASON * 35816                                              MI
                                                                                         CHI
                                                                                           GANAUTO REPAI
                                                                                                       RACT (P.
                                                                                              ALLPARTSARENEW UNLESA.
                                                                                                                   S3K) Total:                              $107.32
                                                                                                 o'rueRwlseSTATEO.      BaIDue:                               $0.c:
 (Payments-Cash-$15.32,Carcareone-$92.
                                     00)
WrittenBy:TURNER,JULIE                                             P
                                                                       age 1of1                       Copyright(c)2019MitcllellRepalrIr
                                                                                                                                      dbrmatl
                                                                                                                                            on(xmpany,LLC IIwHOMI.61910
          Case* 2:18-cv-14371-RLR Document   62M obi
                                    W ilkinson    Entered
                                                    le Autoon FLSD
                                                            Repai    Docket 08/20/2019 Page 6 of 7
                                                                  r LLC
                                    605 N Saginaw St                                           INVOICE
                                    Holly,MI. 48442                                              24505
                                    Phone:248-634-5730 Fax:248-856-1280                   Org. Est.# 042934
                                                              M ICHIGAN REGISTRATION:                F160713
                                                               Proposed com pletion date:           2/22/2018
  INVO IC E FRO M HISTO RY workcompletedDate:02/22/2018                                                     Printeddate:                  08/13/2019
  TURNER,LUCILLE                                                             2013 Chevrolet-Equinox LS -2.4L,In-Li
                                                                                                                 ne4(145CI)VIN(K)
  4041 GRANGE HALLRD LOT 33                                                  Lic# : 87-K0459 -M I           OdometerIn :110442
  Holl
     y,MI 48442

  Ce
   us
    I:
     tI
      2
      D4:
        8-6
          70
           51
            89
             -4816                                                           $N#:ZGNALBEK;D6194127
  *.    :-      . *         ..              @            .-               ..@ : .         . .                                                    . . .4

                                                                          TOW ING                                                                  35.00
                                                                           TOW ING
                                                    --   .            -   TQPING                                                                    0.00




YOU ARE ENTI    TLED BY LAW TO THE RETURN OFALLPARTS REPLACED EXCEPT THOSE W HICH ARE TOO HEAW OR LARGE,AND
THOSE REQUIRED TO BE SENT BACK TO THE MANUFACTUER OR DISTRIBUTOR BECAUSE W ARRANW W ORK OR AN EXCHANG E
AGREEM ENT.YOU ARE ENTITLED TO INSPECT THE PARTS W HICH CANNOT BE RETURNED TO YOU .
Save             Discard             Signature                                                                        Labor:   0.00
 Iherebyauthorize theabove repai
                               rworkto be done al ong withthe necessary materials, and herebygrantyouanioryour        Pae  :   0.00
empl oyeepermissionto operatethe car,truckorvehicle herein described onstreets,highways orelsewhere forthe purpose of Sublet: 35.00
testingan/orinspedion.An expressmechanic'
                                        s Ii
                                           enis herebyacknowl
                                                            edgedonabove car,truck orvehicletosecure the
amountofrepairsthereto.X                                                                                                   Sub:                   35.00
 Esti
    matedIncreasedTotal:$                       Authori
                                                      zedby:                         -   CERTIFICATIO N -
                                                                             ALLREPAIRSAND PARTS LISTED W ERE
 Mechanic'sName& MichiganCedificati
                                  onNumber                                   FURNISHED IN COMPLK NCEW ITH THE              Tax:                    0.00
 Repai
     rsPerformed by: HORTON,JASON * 35816                                    MICHIGANAUTO REPAIRACT(P.
                                                                                                     A.300)                Total:               $35.00
                                                                                ALLPARTSARENEW UNLESS
                                                                                   OTHERW ISESTATED.                       BaIDue:               $0.00
 (Payments-DEBI
              T -$35.
                    001
wri
  qenny:BEIDLER.BERT                                           Page 1of1                 Copyright(ç)2Q1%Mi
                                                                                                          tchet
                                                                                                              sRepairlnformationCompany,LLC lnvHl%Mt.6:91M
Case 2:18-cv-14371-RLR Document 62 Entered on FLSD Docket 08/20/2019 Page 7 of 7




                                                                                                                                 = =     .>
                                                                                                                                              e<
                                                                                                                                                   N   .

                                                                                                                        C        >
                                                                                                                                 * >-
                                                                                                                        u
                                                                                                                        m C o
                                                                                                                            -'
                                                                                                                        r
                                                                                                                          x      % +
                                                                                                                                   =                   t
                                                                                                                           k
                                                                                                                        .
                                                                                                                                 4-
                                                                                                                           à zjî

                                                                                                                           ; 1,
                                                                                                                            M

                                                 7                                                                         Y
                                                                                                                            >


                                                                                        nl
                                                                                        O             =
                                                                                        =             =


                     *+MB
                        -R?Re*
                             % :
                        kl49 >
                                 e  ='
                                 : - s--                                                                      .
                                                                                                                   s




                      % m $.
                      - s l
                             ty. :.-
                                   .
                                     + iz                          2 ,.
                                                                      '1**
                        ..
                             q                              ,, y zx                                          s
                             :
                             .'
                             -..
                               !5
                                .-             X
                                               i
                                               llli
                                                  E
                                                  l
                                                  .
                                                  i
                                                  t
                                                  :r:i
                                     - ,s;:,--....,.-
                                                     l
                                                     i            q
                                                                  -
                                                                  '-':-
                                                                                    ,

                                                                                    -i
                                                                                     :
                                                                                     '
                                                                                     j
                                                                                     -
                                                                                     tï
                                                                                      -
                                                                                      k
                                                                                      ii
                                                                                       '- '
                                                                                          -.
                                                                                              ,
                                                                                           -'-.'..
                    '

                             7
                             V1VcMW
                                  Y'                                      QW
                               2 o ' C r-v
                                       -



                             I
                             +
                             i
                                 :4 -
                                 w   1
                             >
                             : w
                               z &yy   -                                                  #;
                               v:-
                               -
                               :
                               ;
                               :-
                                -
                                .,.
                                  -:::
                                     !
                                     i
                                     )
                                     -'
                                       *
                                       ---------                                         wv
                                                                                         --
                                                                                        ----
                                                                                            '
                                                                                           ------
                                                                                            ------
                                                                                                 ----
                                                                                                    ------
                                                                                                     ------
                                                        -
                                                        ,
                                                        -;
                                                         ,-               -
                                                                          j
                                                                          ,
                                                                          j,--.-------------
                                                                                           --             --
                                                                                                           --
                                                                                                            --
                                                                                                             ---------
                                                                          ,                w                      ----------

                                           !
                                           h
                                           ik
                                           ;
                                           :
                                           -i
                                            !
                                            (
                                            r
                                            '
                                            -
                                            '-
                                             ' 1,-      -                     wwv
                                                                              . N
                                                                              ------------------
                                                                                                                      -----
                                                                                                                          ----




                                           X                  g       NN :
                                           v                  4* z
                                                             # * ete
                                                                   aaz..
                                                            2*
                                                              .
                                                                 1t
                                                                 .
                                                            #* .k*
                                                                   w      .-
                                                                         x,
                                                                               :                                .                 -
                                                                          b                               .-                       ...
